April 29, Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Attn: Filing Desk Re: Firsthand FundsRule 485(b) FilingFile No. 33-73832 and File No. 811-08268 Dear Sir or Madam: On behalf of the above-referenced Registrant, please find enclosed herewith for filing pursuant to Rule 485(b) under the Securities Act of 1933 and the Investment Company Act of 1940, Post Effective Amendment No. 38 for the Registrant.The purpose of this filing is to update financial and other information, as required by Section 10(a)(3) of the Securities Act and Rule 8b-16 under the Investment Company Act of 1940, as amended, with respect to each series of the Trust. As required under Rule 485(b), the undersigned represents that the enclosed Post-Effective Amendment No. 38 does not contain disclosures that would render it ineligible to become effective pursuant to Rule 485(b) under the Securities
